Exhibit 10.3

THIS PROMISSORY NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED. NO SALE OR DISPOSITION MAY BE EFFECTED EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR AN EXEMPTION THEREFROM.

FORM OF SECURED CONVERTIBLE PROMISSORY NOTE

 

US$2,000,000   SEPTEMBER 21, 2009

For value received DayStar Technologies, Inc., a Delaware corporation (“Payor”),
promises to pay to TD Waterhouse RRSP Account 240832S, in trust for Peter Alan
Lacey as beneficiary (the “Lacey RRSP Account”), or its assigns, the principal
sum of US$2,000,000 on the terms set forth below. Interest on the outstanding
principal amount shall accrue at the rate of 8% per annum. Interest shall
commence on the date hereof and shall continue on the outstanding principal
until paid in full. Interest shall be computed on the basis of a year of 365
days for the actual number of days elapsed.

This secured convertible promissory note (this “Note”) is issued pursuant to the
terms of that certain Purchase Agreement (the “Agreement”) dated as of
September 18, 2009 between Payor and Holder. This Note shall be secured by
Payor’s pledge to Holder of Payor’s assets as set forth on Exhibit A to that
certain Security Agreement by and between Payor and Holder dated on or about
September 21, 2009 and incorporated herein by reference (the “Security
Agreement”).

1. Definitions. The following terms shall have the meanings herein specified:

“Capital Stock” means any of the current or future authorized class or series of
capital stock of Payor.

“Common Stock” means authorized Common Stock, $.01 par value, of Payor, and
shall include any other class or series of capital stock of Payor that is not
limited to a fixed sum in respect of the rights of the holder thereof to
participate in the liquidation or winding up of Payor.

“Conversion Notice” shall have the meaning set forth in Section 2(a).

“Conversion Price” shall mean the per share price(s) at which some or all of the
outstanding principal amount plus all accrued interest thereon is converted or
convertible pursuant to Section 2(a), and in all cases as adjusted pursuant to
Section 2(d).

“Conversion Shares” means the shares of Common Stock, or such other shares of
Capital Stock, issuable upon conversion of this Note.

“Event of Default” means an event specified in Section 4 hereof.



--------------------------------------------------------------------------------

“Excluded Securities” means (i) securities issued as a result of any stock
split, stock dividend or reclassification of Common Stock or Preferred Stock,
distributable on a pro rata basis to all holders of Common Stock or Preferred
Stock; (ii) securities issued pursuant to a stock option plan or deferred
compensation plan approved by the Board of Directors of the Company;
(v) securities issued by the Company upon the conversion or exercise of options,
warrants, or convertible securities previously issued by the Company; or
(iii) any securities issued to the Holder, EPOD Solar, Inc. (“EPOD”), any
affiliate of the Holder or EPOD or any recipient of securities issued by the
Company, as directed by the Holder or EPOD, as applicable, or any affiliate of
the Holder or EPOD, as applicable.

“Future Issuance” shall have the meaning set forth in Section 2(a).

“Holder” means the Lacey RRSP Account, and each endorsee, pledgee, assignee,
owner and holder of this Note, as such; and any consent, waiver or agreement in
writing by the then Holder with respect to any matter or thing in connection
with this Note, whether altering any provision hereof or otherwise, shall bind
all subsequent Holders. Notwithstanding the foregoing, Payor may treat the
registered holder of this Note as Holder for all purposes.

“Preferred Stock” means authorized Preferred Stock, $.01 par value, of Payor.

“Share Equivalents” means options, warrants, convertible preferred stock,
convertible debt, or other securities convertible into or exercisable for shares
of Capital Stock.

Words of one gender include the other gender; the singular includes the plural;
and the plural includes the singular, unless the context otherwise requires.

2. Conversion of the Note.

a. Election to Convert. Common Stock. Holder may, at its option exercisable by
written notice (the “Conversion Notice”) to Payor at any time prior to payment
in full hereof, elect to convert all or any part of the entire outstanding
principal amount of this Note plus the accrued interest on the then outstanding
balance (i) into shares of Common Stock at a conversion price equal to the
lesser of (A) $0.60 per share or (B) if between the date hereof and such
conversion, Payor issues or sells any shares of Capital Stock, other than
Excluded Securities (a “Future Issuance”), then into shares of Common Stock at a
per share price equal to the lowest per share price at which any such shares are
issued or sold in such Future Issuance (subject to adjustment in the event of
any stock splits, stock dividends or other recapitalization of Common Stock
subsequent to the date of such sale or issuance), or (ii) if between the date
hereof and such conversion, there is a Future Issuance, then into shares of such
class or series of Capital Stock issued or sold in such Future Issuance at a per
share price equal to the lowest per share price at which any such shares are
issued or sold in such Future Issuance (subject to adjustment in the event of
any stock splits, stock dividends or other recapitalization of such class or
series of Capital Stock subsequent to the date of such sale or issuance);
provided that Holder will only be permitted to convert that portion of the
outstanding principal amount of this Note plus the accrued interest on the then
outstanding balance that will not result in the issuance of more than 3,333,333
shares of Common Stock (subject to adjustment in the event of any stock splits,
stock dividends or other recapitalization of such class or series of Capital
Stock subsequent to the date of such sale or issuance) pursuant to (i) above, or
upon conversion of any securities that may be

 

- 2 -



--------------------------------------------------------------------------------

issued pursuant to (ii) above. For purposes of this Section, the issuance or
sale of any Share Equivalents shall be deemed to be an issuance or sale of such
class or series of Capital Stock issuable upon exercise or conversion thereof,
at a per share price equal to a fraction, the numerator of which is equal to the
sum of (i) the total amount received or receivable by Payor as consideration for
such issuance of the Share Equivalent, plus (ii) the minimum aggregate amount of
additional consideration (as set forth in the instruments relating thereto
without regard to any provision contained therein for a subsequent adjustment of
such consideration) payable to Payor upon the exercise, conversion or exchange
of such Share Equivalent, and the denominator of which is equal to the total
number of shares of Capital Stock issuable upon the exercise, conversion or
exchange of such Share Equivalents. If Payor issues or sells any Capital Stock
or Share Equivalents for consideration other than cash, the amount of the
consideration other than cash received by Payor shall be deemed to be the fair
value of such consideration as reasonably determined by Payor’s Board of
Directors with the advice of Payor’s investment banker. If Payor sells units
consisting of two or more different securities at a single per unit price,
Payor’s Board of Directors shall, with the advice of Payor’s investment banker,
make a reasonable allocation of the per unit price among such different
securities, and each security included in such unit shall be deemed to have been
sold at such allocated price for purposes of this Section.

b. Delivery of Conversion Shares. The Conversion Shares shall be delivered as
follows:

1. As promptly as practicable after conversion, Payor shall deliver to Holder,
or to such person or persons as are designated by Holder in the Conversion
Notice, (1) a certificate or certificates representing the number of shares of
Capital Stock into which this Note or portion thereof is to be converted, in
such name or names as are specified in the Conversion Notice and (2) in the case
of conversion of the entire remaining principal balance hereof, any cash payable
in respect of a fractional share. Such conversion shall be deemed to have been
effected at the close of business on the date when this Note shall have been
surrendered to Payor for conversion, so that the person entitled to receive such
Conversion Shares shall be treated for all purposes as having become the record
holder of such Conversion Shares at such time.

2. In the event that less than the entire outstanding principal of this Note is
converted hereunder pursuant to subsection (a) above, this Note shall not be
surrendered for cancellation but shall have the fact and amount of conversion
recorded on the face of this Note by writing acknowledged by Holder and Payor.
If less than the entire principal balance of this Note is converted, the amount
of principal converted shall be reduced to the nearest amount that results in no
fractional shares.

c. Reservation of Shares. Payor agrees that, during the period within which this
Note may be converted, Payor will at all times have authorized and in reserve,
and will keep available solely for delivery upon the conversion of this Note, a
sufficient number of shares of Capital Stock and other securities and properties
as from time to time shall be receivable upon the conversion of this Note, free
and clear of all restrictions on issuance, sale or transfer other than those
imposed by law and free and clear of all pre-emptive rights. Payor agrees that
the Conversion Shares shall, at the time of such delivery, be validly issued and
outstanding, fully

 

- 3 -



--------------------------------------------------------------------------------

paid and non-assessable, and Payor will take all such action as may be necessary
to assure that the stated value or par value per share of the Conversion Shares
is at all times equal to or less than the Conversion Price.

d. Protection Against Dilution.

1. In the event of any consolidation with or merger of Payor with or into
another corporation (other than a merger or consolidation in which Payor is the
surviving or continuing corporation) or any sale, lease or conveyance to another
corporation of the property of Payor as an entirety or substantially as an
entirety, in either case while any principal or accrued interest remains
outstanding under this Note, then the Company shall use its reasonable best
efforts to cause such successor, leasing or purchasing corporation, as the case
may be, to (i) execute with Holder an agreement providing that Holder shall have
the right thereafter to receive upon conversion of this Note solely the kind and
amount of shares of stock and other securities, property, cash or any
combination thereof receivable upon such consolidation, merger, sale, lease or
conveyance by a holder of the number of shares of Capital Stock for which this
Note might have been converted immediately prior to such consolidation, merger,
sale, lease or conveyance, (ii) make effective provision in its articles of
association or otherwise, if necessary, in order to effect such agreement, and
(iii) set aside or reserve, for the benefit of Holder, the stock, securities,
property and cash to which Holder would be entitled upon conversion of this
Note.

2. In the event of any reclassification or change of the Capital Stock into
which this Note may be converted (other than a change in par value or from no
par value to a specified par value, or as a result of a subdivision or
combination, but including any change in the shares into two or more classes or
series of shares), or in the event of any consolidation or merger of another
corporation into Payor in which Payor is the continuing corporation and in which
there is a reclassification or change (including a change to the right to
receive cash or other property) of the Capital Stock into which this Note may be
converted (other than a change in par value, or from no par value to a specified
par value, or as a result of a subdivision or combination, but including any
change in the shares into two or more classes or series of shares), in either
case while any principal or accrued interest remains outstanding under this
Note, then Holder shall have the right thereafter to receive upon conversion of
this Note solely the kind and amount of shares of stock and other securities,
property, cash or any combination thereof receivable upon such reclassification,
change, consolidation or merger by a holder of the number of shares of Capital
Stock for which this Note might have been converted immediately prior to such
reclassification, change, consolidation or merger.

3. If, subsequent to any Future Issuance of Capital Stock upon which the
calculation of the Conversion Price is based and while any principal or accrued
interest remains outstanding under this Note, Payor distributes to holders of
such class or series of Capital Stock any assets (excluding ordinary cash
dividends) or debt securities or any rights or warrants to purchase debt
securities, assets or other securities, the Conversion Price shall be adjusted
in accordance with the formula:

 

  

C x [(O x M) - F]

        O x M

C1 =      

 

- 4 -



--------------------------------------------------------------------------------

where:

C1 = the adjusted Conversion Price.

C = the Conversion Price prior to adjustment pursuant to this subsection.

M = the fair market value per share of such class or series of Capital Stock
immediately before the record date mentioned below, as reasonably determined by
Payor’s Board of Directors with the advice of Payor’s investment banker.

O = the number of shares of such class or series of Capital Stock outstanding on
the record date mentioned below.

F = the fair market value on the record date of the aggregate of all assets,
securities, rights or warrants distributed, as reasonably determined by Payor’s
Board of Directors with the advice of Payor’s investment banker.

The adjustment shall be made successively whenever any such distribution is made
and shall become effective immediately after the record date for the
determination of stockholders entitled to receive the distribution.

The above provisions of this Section 2 shall similarly apply to successive
reclassifications and changes of Capital Stock and to successive consolidations,
mergers, sales, leases or conveyances.

Notice of such consolidation, merger, sale, distribution, reclassification or
reorganization and of such provisions so proposed to be made, shall be mailed to
Holder not less than fifteen (15) days prior to such event.

e. No Stockholder Approval. In no event shall any conversion under this Note
require the Payor to seek stockholder approval under applicable Nasdaq listing
rules.

3. Payment of the Note – Principal and Interest

a. Term. All principal and all unpaid accrued interest that has not been
converted into Capital Stock pursuant to Section 2 above shall be due and
payable on or before the 180th day after the date of this Note (the “Maturity
Date”). The Maturity Date may be extended by Holder, at the option of Holder and
in its sole discretion, effective upon notice of such extension by Holder to
Payor not less than 15 calendar days prior to the original Maturity Date. At any
time after the Maturity Date (as it may be extended pursuant to this
Section 3(a)), Holder may proceed to collect such unconverted principal and
accrued interest. All payments of interest and principal shall be in lawful
money of the United States of America and shall be made to Holder. All payments
shall be applied first to accrued interest, and thereafter to principal.

 

- 5 -



--------------------------------------------------------------------------------

b. Payment on Event of Default. If any Event of Default occurs hereunder, then,
at the option and upon the declaration of Holder of this Note and upon written
notice to Payor (which election and notice shall not be required in the case of
an Event of Default under Section 4(c) or 4(d)) and Payor’s subsequent failure
to cure any such Event of Default under Section 4(d) within thirty (30) days
following receipt of such written notice, this Note shall accelerate and all
principal and unpaid accrued interest that has not been converted into Common
Stock pursuant to Section 2 above shall become due and payable, and, at any time
thereafter, Holder may proceed to collect such unconverted principal and accrued
interest.

c. Default Interest. In the event Payor fails to pay the entire unpaid principal
balance when due, Payor shall pay a default penalty (the “Default Penalty”) in
an amount equal to 6% of the then outstanding principal and accrued and
outstanding interest under this Note and the entire unpaid principal balance,
accrued and outstanding interest, and the Default Penalty (if not paid) shall
thereafter bear interest at a default interest rate equal to the lower of
12% per annum or the highest rate permitted by law.

d. Prepayment. Payor may prepay this Note at any time after one month following
the date hereof; provided that Payor shall give Holder at least 30 calendar days
advance written notice of Payor’s intent so to prepay and Holder shall have the
right to convert all or any portion of this Note, as applicable, pursuant to
Section 2(b) at any time during such 30 calendar day period.

e. Attorney’s Fees. If an Event of Default shall occur hereunder, Payor shall
pay all reasonable attorneys’ fees and court costs incurred by Holder in
enforcing and collecting this Note.

4. Events of Default. The occurrence of any one or more of the following, if
uncured within 10 days from written notice thereof with respect to subsections
(a) and (b) only, shall constitute an “Event of Default”:

a. Payor fails to pay timely any of the principal amount due under this Note on
the date the same becomes due and payable or any accrued interest or other
amounts due under this Note on the date the same becomes due and payable;

b. Payor breaches any of its representations, warranties, covenants or
agreements set forth in the Agreement, the Security Agreement or this Note;

c. Payor files any petition or action for relief under any bankruptcy,
reorganization, insolvency or moratorium law or any other law for the relief of,
or relating to, debtors, now or hereafter in effect, or makes any assignment for
the benefit of creditors or takes any corporate action in furtherance of any of
the foregoing; or

d. An involuntary petition is filed against Payor under any bankruptcy statute
now or hereafter in effect, unless such petition is dismissed or discharged
within sixty (60) days thereafter, or a custodian, receiver, trustee, assignee
for the benefit of creditors (or other similar official) is appointed to take
possession, custody or control of any property of Payor.

 

- 6 -



--------------------------------------------------------------------------------

5. Transfer.

a. In order to transfer this Note, Holder, or its duly authorized
representative, shall surrender this Note at the office of Payor pursuant to
Section 10 hereof, accompanied by an assignment duly executed by Holder hereof,
but in no event shall this Note be transferred to a third party unrelated to
Holder, unless (i) an Event of Default under Section 4(a) of this Note has been
declared by Holder and (ii) Payor shall have received thirty (30) days prior
written notice of such proposed transfer. In the event that Holder seeks to make
a transfer of this Note in the absence of registration under the 1933 Act and
any applicable state securities laws, Holder shall furnish an opinion of counsel
satisfactory in form and in substance to the Company that such transfer is
exempt from registration under the 1933 Act and any applicable state securities
laws.

b. This Note is, and each certificate representing Conversion Shares shall be,
stamped or otherwise imprinted with a legend substantially in the following
form:

“The securities represented hereby have not been registered under the Securities
Act of 1933, as amended, or applicable state securities laws and may not be
reoffered, sold, transferred, pledged, or otherwise disposed of except pursuant
to (1) registration under such act or laws or (2) an exemption from registration
under such act or laws.”

6. Loss or Mutilation of Note. Upon receipt by Payor of evidence satisfactory to
Payor of the loss, theft, destruction or mutilation of this Note, together with
an indemnity reasonably satisfactory to Payor, in the case of loss, theft, or
destruction, or the surrender and cancellation of this Note, in the case of
mutilation, Payor shall execute and deliver to Holder a new Note of like tenor
and denomination as this Note.

7. Waiver or Amendment. Any term of this Note may be amended or waived with the
written consent of Payor and Holder. The failure of Holder to enforce at any
time any of the provisions of this Note shall not, absent an express written
waiver signed by Holder specifying the provision being waived, be construed to
be a waiver of any such provision, nor in any way to affect the validity of this
Note or any part hereof or the right of Holder thereafter to enforce each and
every such provision. No waiver of any breach of this Note shall be held to be a
waiver of any other or subsequent breach.

8. Taxes. Payor agrees that it will pay, when due and payable, any and all
stamp, original issue or similar taxes which may be payable in respect of the
issue of this Note and/or any Conversion Shares or certificates therefor. Payor
shall not, however, be required to pay any stamp, original issue or similar tax
which may be payable in respect of any transfer involved in the transfer and
delivery of stock certificates to a person other than of Holder.

 

- 7 -



--------------------------------------------------------------------------------

9. Notices. All notices or other communications to a party required or permitted
hereunder shall be in writing and shall be delivered personally or by facsimile
(receipt confirmed electronically) to such party (or, in the case of an entity,
to an executive officer of such party) or shall be sent by a reputable express
delivery service or by certified mail, postage prepaid with return receipt
requested, addressed as follows:

if to Holder to:

TD Waterhouse RRSP Account 240832S

c/o Peter Alan Lacey

RR#2 Site 19

Box 6 Red Deer AB

T4N 5E2

if to Payor to:

DayStar Technologies, Inc.

2972 Stender Way

Santa Clara, California

  Attn: Mr. Robert Aldrich

     Interim Chief Executive Officer and Chairman

with a copy to:

Phillips Lytle LLP

30 South Pearl Street

Albany, New York 12207

Attn: Richard E. Honen, Esq.

Any party may change the above specified recipient and/or mailing address by
notice to all other parties given in the manner herein prescribed. All notices
shall be deemed given on the day when actually delivered as provided above (if
delivered personally or by facsimile, provided that any such facsimile is
received during regular business hours at the recipient’s location) or on the
day shown on the return receipt (if delivered by mail or delivery service).

10. Headings. The titles and headings to the Sections herein are inserted for
the convenience of reference only and are not intended to be a part of or to
affect the meaning or interpretation of this Note. This Note shall be construed
without regard to any presumption or other rule requiring construction hereof
against the party causing this Note to be drafted.

11. Governing Law; Waiver of Jury Trial. This Note shall be governed by
construed under the laws of the State of California, as applied to agreements
among California residents, made and to be performed entirely within the State
of California, without giving effect to conflicts of laws principles that would
require the application of the laws of any other jurisdiction. THE PARTIES EACH
HEREBY, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, WAIVE THEIR
RESPECTIVE RIGHTS TO JURY TRIAL OF ANY DISPUTE BASED UPON OR ARISING OUT OF THIS
AGREEMENT OR ANY OTHER AGREEMENTS RELATING HERETO OR ANY DEALINGS AMONG THEM
RELATING TO THE TRANSACTIONS.

 

- 8 -



--------------------------------------------------------------------------------

DayStar Technologies, Inc. a Delaware corporation By:  

/s/ William S. Steckel

Name:   William S. Steckel Title:   Chief Financial Officer

[SIGNATURE PAGE TO SECURED CONVERTIBLE PROMISSORY NOTE]